

115 S1501 IS: 21st Century Strengthening Hands On Programs that Cultivate Learning Approaches for Successful Students Act
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1501IN THE SENATE OF THE UNITED STATESJune 29, 2017Mrs. Gillibrand (for herself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to support maker education
			 and makerspaces.
	
 1.Short titleThis Act may be cited as the 21st Century Strengthening Hands On Programs that Cultivate Learning Approaches for Successful Students Act or the SHOP CLASS Act.
 2.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended by adding at the end the following:
			
 (35)Maker educationThe term maker education means a hands-on learning approach that encourages students to imagine, create, innovate, tinker, and collaborate through the process of manufacturing, testing, and demonstrating their ideas.
 (36)MakerspaceThe term makerspace means a community space that provides access to tools, technology and knowledge for learners and entrepreneurs, which result in the prototyping or creation of physical goods, and which supports the development of educational opportunities for personal growth, workforce training, and early stage business ventures..
 3.State leadership activitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344) is amended—
 (1)in subsection (b)(3)(D)(iii), by inserting before the semicolon at the end the following: and maker education; and (2)in subsection (c)—
 (A)by striking and at the end of paragraph (16)(B); (B)by striking the period and inserting ; and at the end of paragraph (17); and
 (C)by adding at the end the following:  (18)support for maker education and makerspaces..
 4.Local uses of fundsSection 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355) is amended—
 (1)in subsection (b)(5)— (A)by striking and at the end of subparagraph (C);
 (B)by adding and at the end of subparagraph (D); and (C)by adding at the end the following:
					
 (E)programs designed to train teachers specifically in the effective use and application of maker education and makerspaces;; and
 (2)in subsection (c)— (A)by striking and at the end of paragraph (19)(D);
 (B)by redesignating paragraph (20) as paragraph (21); and (C)by inserting after paragraph (19), the following:
					
 (20)to support maker education and makerspaces; and.